Citation Nr: 1446703	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for right lower extremity neuropathy. 

5.  Entitlement to service connection for left lower extremity neuropathy.

6.  Entitlement to service connection for a right foot disability. 

7.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from December 1959 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a psychiatric disability, a lumbar spine disability, lower extremity neuropathy, and a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service. 

2.  The Veteran's tinnitus is causally and etiologically related to his noise exposure during service.  

3.  Throughout the period on appeal, the Veteran has not been diagnosed with a left foot disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this decision, the Board grants service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regards to that issue.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The record shows that through VCAA letters dated March 2009 and April 2009, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letters were received prior to the most recent adjudications by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private  treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in September 2010 with an addendum in February 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary regarding the issues on appeal.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection - Tinnitus

The Veteran contends that he has bilateral tinnitus that is causally related to his active service.  The Board finds that the Veteran was exposed to loud noise during service as a machine gunner.  Service treatment records, including entrance and separation examinations are silent regarding any complaints, treatment, or diagnosis of bilateral tinnitus.  

The Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

During the March 2011 VA examination, the Veteran reported ringing all the time.  He noted that the constant, bilateral ringing tinnitus began in the military during a live fire exercise after a demolition was set off next to him.  The examiner noted during the examination that the etiology of tinnitus cannot be determined on the basis of available information without resorting to speculation.  He then wrote that the Veteran's tinnitus is less likely as not caused by or a result of inservice noise exposure as the service treatment records were negative for any complaints of tinnitus and there is no evidence of tinnitus prior to the VA examination.    

The Veteran testified at the August 2012 hearing, stating that he didn't realize the ringing in his ears was a disability for which service connection could be granted.  

Based on the Veteran's competent testimony, his verified noise exposure during service, and the inconsistent opinion provided by the VA examiner, the Board finds that the evidence is in relative equipoise regarding the question of whether the Veteran's bilateral tinnitus is causally related to his noise exposure during service.  In cases such as this, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection - Left Foot

The Veteran originally asserted that he had a left foot disability.  During his hearing before the Board, however, he noted that he had no difficulty with his left foot beyond his claim of neuropathy.  The issue of lower extremity neuropathy is addressed in the remand portion of this decision. 

The medical records are also silent regarding any diagnosis, complaints, or treatment for a left foot disability.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The evidence shows normal feet.  There is also no evidence of a diagnosis of a foot disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

When weighing the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The medical evidence and the Veteran's lay statements indicate that he does not have a distinct left foot disability.  

As the preponderance of the evidence is against the claim for service connection for a respiratory disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that this decision does not address the merits of any claim regarding neuropathy of the left lower extremity that may extend into the foot.  
   

ORDER

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for a left foot disability is denied.


REMAND

During the August 2012 hearing, the Veteran and his representative asserted that the Veteran's psychiatric disability may be the result of a head trauma.  The Veteran testified that he attended a mine demolition school and was so close to an explosion that his helmet was blown off and he couldn't hear for about a day and a half to two days.  The Veteran's personnel records should be attained to attempt to verify this event.  Additionally, the Veteran has not been examined for a traumatic brain injury.  Thus, a new examination and opinion should be obtained.  

The Veteran attended a VA examination in June 2009 regarding his low back.  The examiner provided a physical examination and diagnosed chronic lumbar sprain with degenerative disc disease and spondylosis.  He offered a nexus opinion, to include noting that it is less likely than not that the Veteran's current back condition was related to his knee or his hip, but did not provide any opinion regarding whether the Veteran's low back disability was aggravated by the Veteran's service-connected knee and hip.  Without any opinion regarding the aggravation aspect of a secondary service claim, the Board finds the examination to be inadequate.  The issue must be remanded to obtain an addendum opinion regarding the any aggravation of the low back disability due to the right knee and hip disabilities.    

Additionally, the examiner found that nothing happened during service related to his low back.  A January 1960 service treatment record shows complaints of low back pain during service.  Therefore, the examiner should extend his comments to consider that record.  

The Veteran's claim of service connection for a low back disability affects the claims of service connection for lower extremity neuropathy; therefore, the service connection claims are inextricably intertwined.  Thus, a decision by the Board on the claims addressing neuropathy would, at this point, be premature.

Similarly, the Veteran attended a VA examination in September 2010 regarding his right foot.  The examiner provided a physical examination and diagnosed mild arthritis of the Veteran's right great toe.  He offered a nexus opinion, to include noting that it is less likely than not that the Veteran's disability was related to his knee or his hip, but did not provide any opinion regarding whether the Veteran's right great toe disability was aggravated by the Veteran's service-connected knee and hip.  Without any opinion regarding the aggravation aspect of a secondary service claim, the Board finds the examination to be inadequate.  The issue must be remanded to obtain an addendum opinion regarding the any aggravation of the right foot disability due to the right knee and hip disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any traumatic brain injury, psychiatric disability, or lumbar spine symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the file all personnel records related to the Veteran's period of active service.  If such records cannot be obtained, the RO should document such findings. 

3.  Obtain and associate with the claims file all outstanding VA and private treatment records pertinent to the Veteran's claims.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

4.  After associating all pertinent outstanding records with the record, schedule the Veteran for a VA examination to be performed by a physician with appropriate expertise regarding his psychiatric and traumatic brain injury claim.  The examiner must review the claims file and any pertinent records in Virtual VA that are not included in the claims file.  All necessary tests must be completed.  

Following a review of the record and the clinical examination of the Veteran, the examiner must offer an opinion of whether the Veteran has a current traumatic brain injury.  

Additionally, the examiner should determine whether it at least as likely as not (a 50 percent or better probability) that the Veteran has a psychiatric disability or traumatic brain injury that is causally or etiologically related to service.  The examiner must address the Veteran's competent and credible statements in this regard, specifically those noting an explosion near his head during service.

The rationale for any opinion expressed must be provided.  If the examiner is unable to provide the requested opinion, the examiner should explain why the opinion cannot be provided.

5.  After associating all pertinent outstanding records with the claims file, return the claims file to the June 2009 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his low back.  The examiner should review the claims file and address the following question:

Is it at least as likely as not that the Veteran's diagnosed low back disability is causally or etiologically related to service?  The examiner should specifically address the Veteran's in-service complaints of low back pain during service associated with the Veteran's right hip disability to include January 1960 complaints of low back pain.  

Is it at least as likely as not that the Veteran's diagnosed low back disability is aggravated by (permanently worsened by) his service-connected right knee and hip disabilities?  Specifically, the examiner should address the Veteran's statements regarding an inability to sit in a natural, unaltered position.    

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

6.  After associating all pertinent outstanding records with the claims file, return the claims file to the September 2011 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his right foot.  The examiner should review the claims file and address the following question:

Is it at least as likely as not that the Veteran's diagnosed right great toe disability is aggravated by (permanently worsened by) his service-connected right knee and hip disabilities?  Specifically, the examiner should address the whether the Veteran's altered gait or altered posture would affect his right foot.  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

7.  Then, readjudicate the claims on appeal.  If any benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


